                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   6    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER DENYING MOTIONS TO
                                   7
                                                                                            REMAND
                                   8    This Order Relates To:
                                        MDL Dkt. Nos. 3614, 3615, 3618, 3634
                                   9

                                  10    Burke v. Volkswagen Group of America, Inc.,
                                        No. 3:17-cv-0267-CRB
                                  11
                                        Glenn v. Volkswagen Group of America, Inc.,
                                  12    No. 3:17-cv-1008-CRB
Northern District of California
 United States District Court




                                  13
                                        Hartenstein v. Volkswagen Group of America,
                                  14    Inc., No. 3:16-cv-6700-CRB

                                  15    Pennings v. Volkswagen Group of America,
                                        Inc., No. 3:17-cv-2104-CRB
                                  16    ____________________________________/
                                  17

                                  18          Three individuals and one couple who opted out of the 2.0-liter class settlement are
                                  19   respectively the plaintiffs in Burke, Glenn, Hartenstein, and Pennings. They filed these cases
                                  20   against Volkswagen Group of America, Inc. (“VWGoA”) in California state court, and VWGoA
                                  21   removed the cases to federal court. The cases were removed to the Central and Southern Districts
                                  22   of California and ultimately transferred to this Court as part of the above-captioned MDL.
                                  23   Plaintiffs share the same counsel, and their counsel has filed four motions to remand on their
                                  24   behalf. (See MDL Dkt. Nos. 3614, 3615, 3618, 3634.) This Order addresses those motions.
                                  25          VWGoA removed the cases at issue on the basis of both federal question and diversity
                                  26   subject-matter jurisdiction. In their remand motions, Plaintiffs have argued only that the cases
                                  27   were not properly removed on the basis of federal-question jurisdiction. In other words, Plaintiffs
                                  28   have not made either a facial or factual challenge to diversity jurisdiction. See Leite v. Crane Co.,
                                   1   749 F.3d 1117, 1121-22 (9th Cir. 2014) (summarizing the rules governing facial and factual

                                   2   challenges to subject-matter jurisdiction in the context of motions to remand). In their reply

                                   3   briefs, Plaintiffs have taken a different tack altogether, indirectly arguing that this Court, as the

                                   4   transferee district court in this MDL, should issue a suggestion of remand to the Judicial Panel on

                                   5   Multidistrict Litigation on the basis that centralized proceedings have run their course and that the

                                   6   actions should be returned to the Central and Southern Districts of California. (See generally

                                   7   MDL Dkt. Nos. 4470 to 4473.)

                                   8           To support removal, VWGoA need only provide “a short and plain statement of the

                                   9   grounds for removal,” 28 U.S.C. § 1446(a), in which it “allege[s] the underlying facts supporting

                                  10   each of the requirements for removal jurisdiction,” Leite, 749 F.3d at 1122. At a minimum,

                                  11   VWGoA has provided such a statement and alleged the necessary facts supporting removal on the

                                  12   basis of diversity jurisdiction.
Northern District of California
 United States District Court




                                  13           District courts have diversity jurisdiction when (1) an action “is between . . . citizens of

                                  14   different States,” and (2) the amount in controversy “exceeds the sum or value of $75,000,

                                  15   exclusive of interest and costs.” 28 U.S.C. § 1332(a)(1). The allegations in VWGoA’s notices of

                                  16   removal are sufficient to support that both of these requirements have been met. (See, e.g.,

                                  17   Pennings Notice of Removal, Case No. 3:17-cv-2104, Dkt. 1 ¶¶ 3-4 (alleging that Plaintiff is a

                                  18   citizen of California and that VWGoA is a citizen of New Jersey and Virginia); id. ¶¶ 7-9 (alleging

                                  19   that Plaintiff seeks to recover, among other things, “rescission of the sale contract” for her VW

                                  20   TDI diesel-engine car, punitive damages, and attorneys’ fees, which together, under the

                                  21   circumstances, put more than $75,000 in dispute).) The Court therefore concludes that it has

                                  22   diversity subject-matter jurisdiction over the four cases at issue.

                                  23           To the extent that Plaintiffs’ motions are construed as requesting that this Court issue a

                                  24   suggestion of remand to the Judicial Panel on Multidistrict Litigation, the Court declines to issue

                                  25   such an order at this time. In multidistrict litigation, remand to transferor district courts is

                                  26   appropriate “when centralized pretrial proceedings have run their course.” In re Brand-Name

                                  27   Prescription Drugs Antitrust Litig., 264 F. Supp. 2d 1372, 1376 (J.P.M.L. 2003) (citing Lexecon,

                                  28   Inc. v. Milberg, 523 U.S. 26, 34 (1998)). The centralized pretrial proceedings here have not yet
                                                                                           2
                                   1   reached that point. To the contrary, continued consolidation will “eliminate duplicative discovery,

                                   2   prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel, and

                                   3   the judiciary,” all of which are factors the counsel against remand. Diaz v. Ameriquest Mortg. Co.,

                                   4   No. 05-C-7097, 2014 WL 26265, at *1 (N.D. Ill. Jan. 2, 2014) (quoting In re Heritage Bonds

                                   5   Litig., 217 F. Supp. 2d 1369, 1370 (J.P.M.L. 2002)). In due course, the Court will issue one or

                                   6   more scheduling orders governing further proceedings in these and other opt-out cases in this

                                   7   MDL.

                                   8          Having concluded that there is diversity subject-matter jurisdiction over the four cases at

                                   9   issue and that centralized pretrial proceedings remain appropriate, the Court DENIES the ECF

                                  10   Nos. 3614, 3615, 3618, and 3634 motions to remand.

                                  11          IT IS SO ORDERED.

                                  12   Dated: February 27, 2019
Northern District of California
 United States District Court




                                  13

                                  14

                                  15                                                                 CHARLES R. BREYER
                                                                                                     United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
